DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, & 15 have been amended
Claims 1-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 8, & 15.  More specifically, the prior art of record does not specifically suggest associating a plurality of block addressable storage units as a part of a disk group configured to store files for a plurality of databases, wherein the plurality of databases comprises a first database and a second database different from the first database, wherein the files for each database of the plurality of databases comprise a table and an index of the database: storing a first file group and a second file group in the disk group, wherein files in the first file group only store data for the first database and files in the second file group only store data for the second database; for each file group of the first file group and the second file group, storing, with said file group, storage management property values describing how to apply certain storage management operations to all files in said file group on a file basis. wherein storage management property values for the first file group are distinct from storage management property values for the second group; a database server receiving a data definition language (DDL) statement specifying a first value for a first storage management property of said first file group: and in 
Dependent claims 2-7, 9-14, & 16-21, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        January 16, 2021